Exhibit 10.3 Confidential THE EXCLUSIVE SERVICE AGREEMENT AMONG DALIAN GUO-HENG MANAGEMENT AND CONSULTATION CO., LTD. CAIQIN WANG HONGWEI SUN DALIAN MODERN TRANSIT MEDIA CO., LTD DALIAN CHENGSHU TECHNOLOGY CO.,LTD DALIAN VASTITUDE MEDIA GROUP CO., LTD. AND THE COMPANIES LISTED IN APPENDIX I NOVEMBER 6, 2009 THE EXCLUSIVE SERVICE AGREEMENT THIS EXCLUSIVE SERVICE AGREEMENT (this “AGREEMENT”) is entered into as of NOVEMBER 6, 2009 in Dalian, the People’s Republic of China (“CHINA” or “PRC”) by and among the following five Parties: (1)DALIAN GUO-HENG MANAGEMENT & CONSULTATION CO.,LTD.( "GUO-HENG"), a company of limited liabilities incorporated under the laws of China, with its legal address at Villa No.20, ShaBao Village ChangXingDao Street Office, Dalian city, Dalian City, Liaoning; (2)DALIAN VASTITUDE MEDIA GROUP CO.,LTD.（“V-Media”）, a company of limited liabilities incorporated under the laws of China, with its legal address at No.68 Building, Renmin Road Zhongshan District Dalian City, Liaoning; and (3) SUBSIDIARIESlisted in Appendix 1 hereof (the “V-Media Subsidiaries”). (4)CAIQIN WANG (Shareholder of Dlian Vasitude Engineering & Design Co.,Ltd) (5)HONGWEI SUN (Shareholder of Dlian Vasitude Engineering & Design Co.,Ltd) (6)DALIAN MODERN TRANSIT MEDIA CO., LTD (Shareholder of Dalian Vastitude & Modern Co.,Ltd) (7)DALIAN CHENGSHU TECHNOLOGY CO.,LTD (Shareholer of Dalian Vastitude Network Technology Co.,Ltd) (In this Agreement, Guo-Heng, Caiqin Wang, Hongwei Sun, Dalian Modern Transit Media Co., Ltd, Dalian Chengshu Technology Co.,Ltd, V-Media and V-Media Subsidiaries shall hereinafter be referred to as a “PARTY” individually, and collectively “PARTIES”.) WHEREAS: (1)Guo-Heng is a management and consultation company, which owns a series of managing and consulting services applicable to advertisement business. (2)As a company specialized in outdoor advertising business, V-Media owns advertisement fronts and has already been granted necessary licenses therefore. (3)As advertisement companies established in various locations in China, V-Media Subsidiaries own outdoor advertisement fronts, and are entitled to carrying on advertising business in their respective local places. 2 (4)In order to give Guo-Heng the actual control of V-Media and V-Media Subsidiaries, V-Media and V-Media Subsidiaries intends to irrevocable entrust to Guo-Heng the right of management and operation of V-Media and V-Media Subsidiaries and the responsibilities and authorities of their shareholders and directors of -Media and V-Media Subsidiaries. (5) Guo-Heng agrees to accept the entrustment of V-Media and V-Media Subsidiaries, and to exercise the right of management and operation of V-Media and V-Media Subsidiaries and the responsibilities and authorities of their shareholders and board of directors of -Media and V-Media Subsidiaries. NOW, THEREFORE, after friendly consultations among them, the Parties hereby agree as follows: ARTICLE 1 – DEFINITION 1.1Unless to be otherwise interpreted by the terms or in the context herein, the following terms in this Agreement shall be interpreted to have the following meanings: “SERVICE FEES” means the provision of management and consultation services charged by Guo-Heng hereunder. “ADVERTISEMENT PUBLISHER” means V-Media and/or the V-Media Subsidiaries. 1.2References in this Agreement to any laws and regulations (the “LAWS”) shall include reference (1) at the same time to the amendments, changes, supplements and reformulations of such Laws, whether or not the effectiveness of the same is prior to or after the execution of this Agreement; and (2) at the same time to other decisions, notices and rules formulated or becoming effective according to such Laws. 1.3Unless otherwise specified in the context of this Agreement, the Article, sub-article, section or paragraph mentioned herein shall refer to the corresponding content in this Agreement accordingly. ARTICLE 2 - LICENSES AND SERVICES BY GUO-HENG 2.1 V-Media and V-Media Subsidiaries agree to irrevocably entrust the right of management and operation of V-Media and V-Media Subsidiaries and the responsibilities and authorities of their shareholders and board of directors to Guo-Heng in accordance with the terms and conditions of this Agreement. Guo-Heng agrees to exercise the aforesaid rights and responsibilities in accordance with the terms and conditions of this Agreement. 2.2The said entrustment is irrevocable and shall not be withdrawn, unless the Agreement is terminated pursuant to written agreement of both parties. 3 2.3The purpose of the entrusted operation is that Guo-Heng shall be in charge of the normal business operations of V-Media and V-Media Subsidiaries and perform the responsibilities and rights of V-Media and V-Media Subsidiaries’s investors and directors. During the term of the entrusted operation, Guo-Heng, as the entrusted manager, shall provide full management to V-Media and V-Media Subsidiaries’s operations. 2.4The contents of the entrusted operation shall include but not be limited to the following: 1) Guo-Heng shall be in charge of all aspects of V-Media and V-Media Subsidiaries’s operations; nominate and replace the members of V-Media and V-Media Subsidiaries’s board of directors, and engage V-Media and V-Media Subsidiaries’s management staff and decide their compensation. 2) Guo-Heng shall manage and control all the funds of V-Media and V-Media Subsidiaries. The accounts of V-Media and V-Media Subsidiaries shall be managed solely by Guo-Heng. The seals and signatures for such account shall be the seals and signatures of the personnel appointed and confirmed by Guo-Heng. All the cash of V-Media and V-Media Subsidiaries shall be kept in this entrusted account and shall be handled through this account, including but not limited to receipt of all V-Media and V-Media Subsidiaries’ business income, current working capital, recovered account receivables, and the payment of all account payables and operation expenses, employee salaries and asset purchases. 3) All the matters of V-Media and V-Media Subsidiaries, including but not limited to internal financial management, day-to-day operation, external contact execution and performance, tax filing and payment, change of rights and personnel, shall be controlled and managed by Guo-Heng in all aspects. 4) Guo-Heng shall enjoy all the other responsibilities and rights enjoyed by V-Media and V-Media Subsidiaries’ investors in accordance with the applicable law and the articles of association of V-Media and V-Media Subsidiaries, including but not limited to the following: a. Deciding V-Media and V-Media Subsidiaries’ operation principles and investment plan; b. Nominating the members of the board of directors; c. Discussing and approving the report of the executive officers; d. Discussing and approving the annual financial budget and settlement plan; e. Discussing and approving the profit distribution plan and the loss compensation plan; f. Resolving on the increase or decrease of the registered capital; g. Resolving on the issuance of the corporate bond; h. Resolving on the matters including merger, division, change of corporate form, dissolution and liquidation of the company; i. Amending the articles of association; 4 j. Other responsibilities and rights provided by V-Media and V-Media Subsidiaries’ articles of association. 5) Guo-Heng enjoys all the other responsibilities and rights enjoyed by V-Media and V-Media Subsidiaries’ board of directors and executive officers in accordance with the applicable law and the articles of association of V-Media and V-Media Subsidiaries, including but not limited to the following: a. Executing the resolution of the investors; b. Deciding the company’s operation plan and investment scheme; c. Composing the annual financial budget and settlement plan; d. Formulating the profit distribution plan and the loss compensation plan; e. Formulating the plans regarding to the increase or decrease of the registered capital and the issuance of the corporate bond; f. Formulating the plans regarding to the matters including merger, division, change of corporate form and dissolution of the company; g. Deciding on the establishment of the internal management structure of the company; h. Formulating the basic rules and regulations of the company; i. Representing the company to sign relative documents; j. Other responsibilities and rights provided by V-Media and V-Media Subsidiaries’ articles of association. 2.6 Except those the ownership of which belongs to V-Media and V-Media Subsidiaries, all other Advertisement Machines refitted or provided by Guo-Heng hereunder shall belong, in terms of ownership, to Guo-Heng, while V-Media and V-Media Subsidiaries shall only have the right to use the same during the valid term of this Agreement. ARTICLE 3 SERVICE FEES 3.1 The Service Fees to be charged by Guo-Heng for its provision of services hereunder shall be as follows: (1) Service Fees to be paid by the Advertisement Publishers shall equal to 100% of the residual return of the Advertisement Publishers which can be waived by Guo-Heng from time to time in its sole discretion. (2)The amount of Service Fees agreed in (1) above shall be shared among the Advertisement Publishers pro rata on a monthly basis according to their actual incomes from main business in the current month. 3.2Upon written agreement between Guo-Heng and the Advertisement Publishers, the fees agreed in Article 3.1 or their calculation percentage may be adjusted according to the circumstances in the actual performance, with particulars thereof to be stipulated in separate supplementary agreements to be entered into between the two Parties as an appendix hereto. 5 3.3The Advertisement Publishers shall, in accordance with this Article 3, pay promptly the amounts due and payable to Guo-Heng to the bank account designated by Guo-Heng. In case that Guo-Heng is to change its bank account, Guo-Heng shall notify the Advertisement Publishers thereof in writing seven (7) working days in advance. ARTICLE 4 – EXCLUSIVITY 4.1Without the prior consent in writing by Guo-Heng, none of the Advertisement Publishers may accept any management and consulting services from any other third parties. 4.2Guo-Heng shall no longer provide any other advertisement companies at the local places of the Advertisement Publishers with management and consulting services similar to those hereunder. However, this Article does not restrict Guo-Heng from providing such similar services to advertisement publishers in other cities. Such new advertisement publishers may, through signing Acknowledgement Letter in the form of Appendix 2 hereof, become a party of this Agreement, to enjoy the same rights of the other Advertisement Publishers and to assume the same obligations of the other Advertisement Publishers; provided that such new advertisement publishers shall perform, starting from the date of execution of the Acknowledgement Letter, the payment obligations hereunder of the Exclusive Service Fees. As the rights and obligations of the Advertisement Publishers hereunder are severable and independent from each other’s, such new advertisement publishers will not, by their joining in this Agreement, affect in any way the rights and obligations of the existing Advertisement Publishers, with the joining-in of such new advertisement publishers only subject to the confirmation thereof by Guo-Heng in signing an agreement among them. The Advertisement Publishers agree hereby irrevocably and unconditionally to such joining-in, and confirm further that any issue concerning the joining-in of new advertisement publishers for business cooperation hereunder will not be subject to the agreement of the existing Advertisement Publishers. ARTICLE 5 - INTELLECTUAL PROPERTY 5.1The rights of intellectual property concerning the work product created during the process of services provision by Guo-Heng hereunder shall belong to Guo-Heng. 5.2During the valid term of this Agreement, if Guo-Heng develops any new technology that may be used in the daily advertisement business or management of the Advertisement Publishers, or provides the Advertisement Publishers with other services not included herein at their request, the Parties agree to cooperate with each other thereon in the way, in priority, agreed herein or in the way most similar to that agreed herein, with necessary adjustments to be made to theService Fee payment percentage agreed in Article 3. ARTICLE 6 – CONFIDENTIALITY 6.1No matter if this Agreement is terminated or not, the Parties shall be obliged to keep in strict confidence the commercial secret, proprietary information and customer information in relation to other Parties and any other non-open information of other Parties which they may become aware of as the result of their performance hereof (collectively, “CONFIDENTIAL INFORMATION”). 6 Unless with prior consent of such other Parties in writing or required to disclose to parties other than Parties hereof according to relevant laws, regulations or listing rules, no Party shall disclose the Confidential Information or any part thereof to any parties other than Parties hereof; unless for the purpose of performance hereof, no Party shall use directly or indirectly the Confidential Information or any part thereof for any other purposes, or it shall bear the default liability and indemnify the losses. 6.2Upon termination of this Agreement, the Parties shall, upon demand by other Parties providing the Confidential Information, return, destroy or otherwise dispose of all the documents, materials or software containing the Confidential Information and suspend using such Confidential Information. 6.3Notwithstanding any other provisions herein, the validity of this Article shall not be affected by the suspension or termination of this Agreement. ARTICLE 7 - UNDERTAKINGS AND GUARANTEES Guo-Heng, V-Media and V-Media Subsidiaries hereby undertake and guarantee for each of its own that: 7.1it is a company of limited liabilities duly registered and legally existing under the PRC laws with independent legal person status, and with full and independent status and legal capacity to execute, deliver and perform this Agreement, and may act independently as a subject of actions; 7.2its has full internal power and authority within its company to execute and deliver this Agreement and all the other documents to be entered into by it in relation to the transaction referred to herein, and it has the full power and authority to complete the transaction referred to herein.This Agreement shall be executed and delivered by it legally and properly, and constitutes the legal and binding obligations on it and is enforceable on it in accordance with its terms and conditions; 7.3it has all business licenses necessary for its business operations as of the effective date of this Agreement, has full rights and qualifications to engage in its currently engaged businesses, may perform its obligations hereunder, and will maintain, during the valid term of this Agreement, the validity of all its such business licenses; and 7.4it shall inform promptly the other Parties of any litigations it is involved in and other disadvantageous circumstances that may affect the performance hereof, and shall endeavor at its best efforts to prevent the deterioration of losses caused by such litigations or other disadvantageous circumstances. 7 ARTICLE 8 - AGREEMENT TERM 8.1The Parties hereby confirm that, once this Agreement is formally executed by the Parties, this Agreement shall be retrospectively effective as far as the date NOVEMBER 6, 2009; unless terminated earlier by the Parties in writing, this Agreement shall be valid for a term of ten (10) years starting from the date NOVEMBER 6, 2009. Notwithstanding the provision in the preceding sentence, as the rights and obligations of each of the Advertisement Publishers hereunder are separate and independent from each other, upon agreement in writing by Guo-Heng, this Agreement may be terminated only in relation to any one of the Advertisement Publishers, with such termination not subject to the agreement of the other Advertisement Publishers. 8.2The Parties hereby confirm that, from the year 2011 onward, the amount of theService Fees shall be negotiated on January 1 each year, with any adjustment thereto (if any) to be made in writing as an appendix hereto. 8.3 Upon termination of this Agreement, each Party shall continue to abide by its obligations under Articles 3 and 6 hereunder. ARTICLE 9 – NOTICE 9.1Any notice, request, demand and other correspondences made as required by or in accordance with this Agreement shall be made in writing and delivered to the relevant Party. 9.2The abovementioned notice or other correspondences shall be deemed to have been delivered when it is transmitted if transmitted by facsimile or telex; it shall be deemed to have been delivered when it is delivered if delivered in person; it shall be deemed to have been delivered five (5) days after posting the same if posted by mail. ARTICLE 10 - DEFAULT LIABILITY 10.1
